The Probate Court, by Section 8, Article IV of the Ohio Constitution, is vested with *Page 448 
jurisdiction in probate and testamentary matters and "such other jurisdiction, in any county, or counties, as may be provided by law." That court is competent to determine its own jurisdiction and a writ of prohibition will not issue to prevent an anticipated erroneous judgment. State, ex rel.Barbee, v. Allen, Judge, 96 Ohio St. 10, 117 N.E. 13; State,ex rel. Carmody, v. Justice, Judge, 114 Ohio St. 94,150 N.E. 430. The writ of prohibition is not available as a substitute for a proceeding on appeal. Silliman v. Court of Common Pleasof Williams County, 126 Ohio St. 338, 185 N.E. 420;State, ex rel. Young, v. Morrow, Judge, 131 Ohio St. 266,2 N.E.2d 595.
Writ denied.
WEYGANDT, C.J., JONES, MATTHIAS, DAY, ZIMMERMAN, WILLIAMS and MYERS, JJ., concur.